Citation Nr: 0207400	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder, characterized as a nervous condition.

REPRESENTATION

Veteran represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from April 
1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 RO rating action, which denied the 
veteran's claims for entitlement to service connection for 
hepatitis C and entitlement to service connection for a 
psychiatric disorder, characterized as a nervous condition.  
The veteran perfected a timely appeal with respect to each 
issue.


REMAND

The present case must now be remanded for purposes of 
providing the veteran with a personal hearing and for further 
adjudication of a pending claim.

A review of the record reflects that the veteran requested a 
personal hearing at the time that he filed his substantive 
appeal in October 1996.  More recently, in February 2002, the 
Board received clarification from the veteran in which he 
definitively requested a hearing before a member of the Board 
at the regional office.  Consequently, this matter is 
referred to the RO for the appropriate action.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

		The RO should schedule a personal hearing for the 
		veteran before a Member of the Board of Veterans' 
		Appeals at the local VA regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as the ultimate 
outcome of this claim.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




